ALTENBERND, Judge.
James E. Garrett appeals the sentence imposed upon his conviction for escape from the St. Petersburg Correctional Facility. The trial court sentenced him to forty-four months’ imprisonment. It ordered this sentence to run consecutively to any active sentence being served, and specified that Mr. Garrett would not receive credit for any time served. Mr. Garrett contends the trial court erred in failing to credit his sentence with time spent in county jail following his arrest on the escape charge.
Mr. Garrett must receive credit for all time served in jail between the time he was arrested on the escape charge and when he was transferred to the Department of Corrections following sentencing. § 921.161(1), Fla.Stat. (1995). He is entitled to credit for this time on only one sentence. See Knight v. State, 517 So.2d 87 (Fla. 1st DCA 1987). Thus, if the Department of Corrections has credited Mr. Garrett for this time on the sentence that he was serving when he escaped, then he is not entitled to a duplicate credit on the consecutive escape sentence.
We affirm his sentence for escape, but remand the case for clarification on the written sentence to reflect whether Mr. Garrett has otherwise been credited, on any sentence he is presently serving, for this time spent in jail following his arrest for escape.
Affirmed and remanded for clarification.
DANAHY, A.C.J., and FRANK, J., concur.